Citation Nr: 0109404	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation for weakness of the cervical 
spine, right leg, arms and shoulders under the provisions of 
38 U.S.C.A. § 1151.

2.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied compensation for weakness of the 
cervical spine, right leg, arms and shoulders under the 
provisions of 38 U.S.C.A. § 1151, and denied a claim for a 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound, among other 
claims.  The veteran filed a timely notice of disagreement 
regarding only these two claims in December 1999.  As a 
result, these are the sole claims before the Board at this 
time.

The claim for a special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
will be held in abeyance pending completion of the 
development requested below in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for compensation for 
weakness of the cervical spine, right leg, arms and shoulders 
under the provisions of 38 U.S.C.A. § 1151 has been 
requested.

2.  The evidence is against a determination that a current 
disability in the veteran's cervical spine, right leg, arms 
and shoulders was caused or aggravated by the treatment of 
the veteran by the VA.





CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for weakness of the cervical spine, right leg, arms and 
shoulders due to medical treatment by VA have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under § 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the veteran filed this claim after 
October 1, 1997, the new standard is applicable.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran's service medical records are negative for any 
reports or clinical findings that he experienced any weakness 
of the cervical spine, right leg, arms or shoulders.  Post-
service private medical records from Ridgecrest Community 
Hospital show that, in May 1997, Magnetic Resonance Imaging 
(MRI) testing of the veteran's cervical spine revealed that 
he had moderate to severe stenosis at C3-4, a disc bulge at 
C4-5 and disc space narrowing at C5-6.  A private medical 
record shows that the veteran was seen with complaints of 
pain and a tingling sensation in his neck and arms in May 
1997.   At that time, he was assessed as having cervical 
myopathy.  The doctor advised the veteran to undergo an 
anterior cervical diskectomy at C5-6 and C4-5 to remove the 
disc, fuse the neck at this level, and take the pressure off 
the spinal cord.

VA outpatient treatment records show that the veteran was 
seen with complaints of neck and shoulder pain on occasion 
from May to September 1997.  In June 1997, he was seen with 
complaints of cervical pain that radiated down to his arms.  
At that time, he was assessed as having stenosis of the 
cervical cord at C6 with radiculopathy.  It was noted that 
the veteran's cervical pain began after he lifted a bag of 
concrete in April 1997.

A VA operation report shows that the veteran underwent a C6 
laminectomy with fusion in September 1997.  The postoperative 
diagnosis was C5-6 cervical disc with mild radiculopathy.

VA outpatient treatment records show that the veteran 
continued to be seen with complaints of neck, arm and 
shoulder pain on occasion from September 1997 to May 1998.  A 
VA operation report shows that the veteran underwent a 
release of his right Dupuytren's contracture in May 1998.  
The postoperative diagnosis was Dupuytren's contracture of 
the right hand.

VA hospital records show that the veteran was hospitalized 
for five days from June to July 1998 due to complaints of 
pain in his neck and arms.  These records include an 
operation report, which shows that, on June 28, 1998, he 
underwent bilateral foraminotomies at C5-6 and a foraminotomy 
of the right C4-5.  The postoperative diagnosis indicated 
cervical myeloradiculopathy.  It was noted that he was 
discharged in a good condition.

VA outpatient treatment records show that the veteran was 
seen with complaints of numbness in his right leg, right arm 
and right shoulder on occasion from July 1998 to January 
1999.

Private medical records from Pioneer Home Health Care show 
that the veteran requested outpatient physical therapy in 
October 1998.  These records also show that he requested the 
therapy because of cervical neck pain and spasms, multiple 
limited neck and shoulders range of motion with poor head and 
neck posture, an inability to bring both of his arms up to 
his nose against gravity and right leg weakness.

Private medical records from Northern Inyo Hospital Physical 
Therapy show that, in February 1999, the veteran had 
difficulty making significant strength gains his upper 
extremity due to the sudden onset of muscle spasms and pain 
which, at times, shot down to his arms.  They also show that 
he had limited motion in his cervical spine and shoulders.

In a November 1999 medical opinion, it was reported that the 
veteran had a complex and extensive cervical spine disease.  
Following a review of the veteran's claims file, it was also 
reported that the veteran's surgical procedure had been 
proper, uncomplicated and performed without any evidence of 
negligence.  It was the physician's opinion that the 
veteran's disability was the result of natural progress 
rather than any of provisions outlined in 38 U.S.C.A. § 1151.

In this case, it is the veteran's contention that the surgery 
performed by VA in June 1998 caused the weakness in his 
cervical spine, right leg, arms and shoulders.  The Board 
acknowledges that, during the pendency of this appeal, the 
Veteran's Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A), was enacted into law.  This change in 
the law is applicable to all claims filed before the date of 
enactment and not yet final as of that date and is thus 
applicable to the instant appeal.  The VCAA requires that VA 
notify the veteran of the evidence necessary to substantiate 
his claim, requires VA to make reasonable efforts to assist a 
claimant in obtaining any and all evidence necessary to 
substantiate the claim and, under certain circumstances, 
requires examinations and the procurement of medical 
opinions.  

The Board finds that the development completed on this issue 
satisfies the VCAA in every particular.  That is, the veteran 
and his representative have been informed on multiple 
occasions of the evidence necessary to substantiate his claim 
and have been provided the appropriate laws and regulations 
governing awards of service connection under 38 U.S.C.A. 
§ 1151.  All known and identified evidence has been collected 
for review.  That is, the RO obtained the veteran's medical 
records and a medical opinion was obtained.  The RO has 
undergone an extensive development of this claim.  The 
veteran was notified of the RO's actions to obtain records in 
July 1999 and at other times.  

It is noted that the veteran has otherwise been notified of 
the evidence and information needed to support his claim 
throughout the pendency of the appeal.  Therefore, the Board 
finds that the veteran was adequately apprised of the 
elements needed to support his claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.  The Board is satisfied 
that all relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to this claim has been satisfied.

The Board finds that the veteran's claim for compensation for 
weakness of the cervical spine, right leg, arms and shoulders 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
The evidence is devoid of any report or clinical finding that 
the bilateral foraminotomies at C5-6 and a foraminotomy of 
the right C4-5, which were performed by VA on the veteran in 
June 1998, caused or aggravated the weakness in his cervical 
spine, right leg, arms and shoulders.  Instead, a VA hospital 
record shows that he was discharged in good condition 
following the June 1998 surgery.  Moreover, in his medical 
opinion of November 1999, it was specifically reported that 
the veteran's surgical procedure had been proper, 
uncomplicated and performed without any evidence of 
negligence.  The physician was of the opinion that the 
veteran's cervical disability was the result of natural 
progress rather than any of provisions outlined in 
38 U.S.C.A. § 1151.  

Based on the above, the Board finds the evidence does not 
show that the weakness in the veteran's cervical spine, right 
leg, arms and shoulders was caused or aggravated by the 
surgery which was performed on him by VA in June 1998.  
Further, there is no evidence carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment.  There is also no evidence of 
an unforeseeable disability.  In this regard, the Board must 
note that no medical evidence supports the veteran's claim.

With regard to the veteran's contentions, the U.S. Court of 
Appeals for Veterans Claims (Court) has made clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay medical assertions to the 
effect that he has some disability or aggravation of a 
disability as a result of VA treatment is neither competent 
nor probative of the issues in question.  While the veteran 
is competent to testify regarding the events that are alleged 
to have occurred, he is not competent to diagnose the 
etiology of his own disabilities.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit v. Brown, 5 Vet. App. 91 (1993), 
found that the veteran's own statements were not competent 
evidence of medical causation.  Therefore, the claim was not 
well grounded as a matter of law.  Contreras, 5 Vet. App. 
at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

While the VCAA has effectively ended the concept of the not 
well grounded claim, the Board believes that Contreras 
decision supports the determination that this case must be 
denied.  In the current case before the Board, the veteran 
(as was done in Contreras) has failed to submit any competent 
evidence that his disabilities are the result of VA 
treatment.  The Contreras decision is cited for persuasive 
purposes only.  

In this case, the RO has provided competent medical evidence 
that refutes the veteran's claim.  Consequently, the claim 
for compensation for weakness of the cervical spine, right 
leg, both arms and both shoulders under the provisions of 
38 U.S.C.A. § 1151 must be denied.


ORDER

Compensation for weakness of the cervical spine, right leg, 
arms and shoulders under the provisions of 38 U.S.C.A. § 1151 
is denied.


REMAND

With regard to the veteran's claim of entitlement to a 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound, the RO has 
assigned the veteran the following disability ratings for his 
nonservice-connected disabilities: 40 percent for a 
limitation of motion of the right shoulder; 30 percent for 
limitation of motion of the cervical spine; 30 percent for 
right lower extremity weakness; 20 percent for limitation of 
motion of the left shoulder; 10 percent for left arm 
weakness; zero percent for shrapnel wounds in the right leg; 
zero percent for a right ear injury; and 30 percent for left 
lower extremity weakness.  The combined rating for his 
nonservice-connected disabilities is 90 percent.

In this case, the Board observes that the veteran has not 
been afforded a VA examination for the purpose of determining 
whether his nonservice-connected disabilities require the 
need for regular aid and attendance or render him  
housebound.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
Board finds that a VA aid and attendance or housebound 
examination is needed to determine the outcome of this issue.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of this issue.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
list all of his current disabilities and 
the effects that each has on his ability 
to function on a day-to-day basis.    


2.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With 
authorization from the veteran, the RO 
should obtain through appropriate 
channels a copy of any workers' 
compensation determination made and a 
copy of the medical records upon which 
the award was based. 

3.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim, including all recent medical 
treatment records 

4.  The veteran should be accorded a VA 
general medical examination.  The claims 
folder, including a complete copy of the 
prior VA examinations and a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner prior to the 
examination.  The scope of the 
examination should be broad enough to 
cover all diseases, injuries and residual 
conditions which are suggested by the 
veteran's complaints, symptoms or 
findings at the time of examination and 
in light of paragraph (1) of this 
decision.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  The report of 
the examination should include a detailed 
account of all pathology found to be 
present.  All indicated testing should be 
accomplished.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings and comment on the 
functional limitations, if any, caused by 
the veteran's disabilities.  The examiner 
should be requested to express an opinion 
concerning whether the veteran's 
nonservice-connected disabilities require 
the aid and attendance on a regular basis 
to protect him from hazards or dangers 
incident to his daily environment.  The 
examiner should also be requested to 
express an opinion concerning whether the 
veteran's nonservice-connected 
disabilities render him housebound.  If 
either, or both, of these opinions cannot 
be determined, the examiner should so 
state.  All opinions expressed must be 
accompanied by a rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if it is not, the RO should take 
corrective action.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
a special monthly pension based on the 
need for regular aid and attendance or by 
reason of being housebound.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).

 

